DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Higashibeppu (Pub. No: US 20180081909 A1) in view of Sannala (US Patent No 9396633 B1).
Regarding claims 1, 9, 14, Higashibeppu, discloses a communication apparatus (fig. 1, fig. 35) comprising: a first setting unit (first communication device 200 or data acquisition unit 120) configured to acquire (a data acquisition unit 120 in the control unit 102 acquires, from the communication unit 114, various types of information such as image information transmitted from the first communication device 200 and the second communication device 300;  note that the image information includes image data in the Joint Photographic Experts Group format 

On the other hand, Sannala, from the same field of endeavor, discloses a camera assembly that includes an enclosed housing, and a communication circuitry located within the housing and configured to wireless communicate over a plurality of different communication protocols such as : IEEE 802.15.4, Wi-Fi, ZigBee, 6LoWPAN, Thread, Z-Wave, Bluetooth Smart, ISA100.11a, WiFi; col. 1, lines 57-67; col. 2, line 55-col. 3, line 6). Furthermore, the communication circuitry includes a first circuit configured for communication over the first communication protocol (Wi-Fi transceiver) and a second circuit configured for communication over the second communication protocol (802.15.4 transceiver), wherein the first circuit and the second circuit are distinct (col. 8, lines 36-50; col. 19, lines 8-38). Note that the communication circuitry is an integrated circuit configured for communication over both the first and second communication protocols (radios 950, which includes a radio 950-1 for Bluetooth LE, and a radio 950-2 for Wi-Fi, see fig. 15B). In addition, the radio 950 (Wi-Fi transceiver) is the master device, which receives requests for transmissions and moderates transmissions between itself and requesting transceivers (col. 23, lines 9-52). Furthermore, the camera device comprises a plurality of distinct transceivers configured for communication over respective communication protocols. The camera device 118 captures multimedia data (image, video, and audio data) in real-time, and communicates raw or processed multimedia data to its users. The controller device receives the video data from the one or more cameras 118, performs some preliminary processing on the video data, and sends the video data to the hub device server system (col. 15, lines 35-52; col. 31, lines 14-60). The first transceiver is configured to transmit and receive, over 
Regarding claim 2, Higashibeppu as modified, discloses a communication apparatus (fig. 1, fig. 35), wherein the second setting information set in the communication apparatus by the second setting unit indicates the authority of operating as a master unit in the wireless communication (the link between the first communication device 200 and the digital camera 250 is established by the close proximity wireless communication technology such as Bluetooth ;paragraph 0076).
Regarding claim 3, Higashibeppu as modified, discloses a communication apparatus (fig. 1, fig. 35), further comprising a transmission unit configured to transmit identification information to the different communication apparatus via the wireless communication established by the establishment unit, the identification information identifying the communication apparatus, wherein the second setting unit (acquired setting values) is configured to receive the second setting information transmitted from the different communication apparatus (the control unit 202 performs the control to display the storyboard screen on the display unit 207 based on a predetermined operation to the operation unit 206 by the user; paragraph 0092, 0095) based on the identification information transmitted by the transmission unit; the control unit 202 generates the information on the storyboard to which the title, the start date/time, the end date/time, the position, the position name, the enabling/disabling of the automatic upload function, the password, the creation user, and the users to be invited are set ; paragraph 0078).
	Regarding claim 4, Higashibeppu as modified, discloses a communication apparatus (fig. 1, fig. 35), wherein the control unit (the face image detection unit 134 in the control unit 102 additionally register information in the newly acquired image information and image registration information containing the face detection result) is configured to detect that the communication apparatus has been registered as a slave unit in a network of the wireless communication 
	Regarding claim 5, Higashibeppu as modified, discloses a communication apparatus (fig. 1, fig. 35), further comprising a storage unit configured to store flag information indicating whether the first setting information has been set in the communication apparatus by the first setting unit (the control unit 102 in the server 100 sets a participation flag “1” indicating participation to the invited user ID which matches the user ID contained in the acceptance information among the invited user IDs contained in the specified storyboard information; paragraph 0089), wherein the control unit is configured to cause the communication apparatus to activate in an operation mode that causes the establishment unit to automatically establish the wireless communication if the flag information stored in the storage unit indicates that the first setting information has been set (the group determination unit 124 determines whether or not the extracted user ID matches either of the creation user ID in the storyboard information or the invited user ID to which the participation flag “1” is set;  when the extracted user ID matches either one of the IDs, the user of the first communication device 200 which is the sender of the image information is an authorized user who is allowed to participate in the storyboard ; paragraph 0105, 0162, 0165).
	Regarding claim 6, Higashibeppu as modified, discloses a communication apparatus (fig. 1, fig. 35), wherein, in a case where the communication apparatus (the display information generation unit 132 updates the evaluation value contained in the image registration information; the display information generation unit 132 selects the replace target image) is not registered as a slave unit within a predetermined time in a network of the wireless communication established by the establishment unit (the display information generation unit 132 selects the image registration information the image ID of which matches the image ID in the evaluation information among the image registration information stored in the memory 104; paragraph 0142), the control unit is configured to cancel a state of being able to establish the wireless communication by the establishment unit (the display information generation unit 132 replaces the selected image information with the image information received this time), and notify that 
Regarding claim 7, Higashibeppu as modified, discloses a communication apparatus (fig. 1, fig. 35), wherein the control unit (the control unit 202 generates termination information containing the corresponding storyboard ID, the user ID, and information indicating that the termination is selected (flag), and transmits the termination information to the server 100) is configured to notify of encouraging retry of setting the second setting information in the communication apparatus if the second setting information has not been set in the communication apparatus by the second setting unit (the group determination unit 124 determines whether or not the extracted user ID matches either of the creation user ID in the storyboard information or the invited user ID to which the participation flag “1” is set; furthermore, the group determination unit 124 compares all the acquired user IDs with the user IDs in all the acquired termination information; paragraph 0162, 0165). 
Regarding claim 8, Higashibeppu as modified, discloses a communication apparatus (fig. 1, fig. 35), wherein the first setting information set in the communication apparatus by the first setting unit includes at least part of setting information (setting information in the communication apparatus) backed up from the different communication apparatus (acquired setting values; setting value including a network parameter ; paragraph 0119, 0121, 0143).
	Regarding claim 11, Higashibeppu as modified, discloses a communication apparatus (fig. 1, fig. 35), wherein the control unit is configured to transmit a device type to identify the communication apparatus to the different communication apparatus (the notification icon 606 is an icon for notifying the user that there is various types of information or update is available, and the display is switched to a list of the information when the selection of the notification icon 606 is detected) when inclusion of the communication apparatus is detected in a network of the wireless communication (image detection unit 134 in the control unit 102 analyzes the image data contained in the image information; an interface used for detecting a user's operation content; paragraph 0058, 0063, 0088).
	Regarding claim 12, Higashibeppu as modified, discloses a communication apparatus (fig. 1, fig. 35), wherein the control unit (image detection unit 134 in the control unit 102)  detects the inclusion of the communication apparatus by detecting that a home identification has been assigned from the different communication apparatus, the home ID indicating a network to which the communication apparatus belongs (the image information includes, in addition to the image data, the storyboard ID corresponding to the storyboard screen 631, the user ID of the user of the first communication device 200, the photographing date/time, the photographing model, the type such as a panoramic or dome view image ; the group determination unit 124 compares all the acquired user IDs with the user IDs in all the acquired termination information; paragraph 0105-0106, 0165).  

However, Higashibeppu does not specifically teach that the establishment unit is wireless communication that conforms to a Z-Wave standard, and wherein the second setting information is information related to a primary controller. 
.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641